Citation Nr: 0003464	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-02 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).  

2.  Entitlement to service connection for a low back 
disability.  

3.  Whether new and material evidence has been submitted to 
reopen claims for entitlement to service connection for 
otitis externa, hepatitis and bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1973 to 
December 1975.  

This appeal arose from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Oakland, California 
Regional Office (RO).  The RO denied claims of entitlement to 
service connection for PTSD and a low back disability, and 
determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for otitis externa, hepatitis and bilateral pes 
planus.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The veteran did not report for a RO hearing, and failed to 
report for, and requested cancellation of a previously 
scheduled hearing before a travel Member of the Board.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for PTSD 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  

2.  The claim of entitlement to service connection for a low 
back disability is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  

3.  The RO denied the claims of entitlement to service 
connection for otitis externa and hepatitis when it issued a 
rating decision in April 1976.  

4.  In September 1994 the RO denied the claim of entitlement 
to service connection for pes planus with calluses (claimed 
as bunions) and determined that new and material evidence had 
not been submitted to reopen the previously denied claim of 
entitlement to service connection for hepatitis.  

5.  The evidence submitted since the April 1976 rating 
decision is duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for otitis externa.  

6.  The evidence submitted since the September 1994 rating 
decision is duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims of entitlement to service 
connection for hepatitis and bilateral pes planus with 
calluses.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well grounded. 38 U.S.C.A. § 5107 (West 1991).  

2.  The claim of entitlement to service connection for a low 
back disability is not well grounded. 38 U.S.C.A. § 5107.  

3.  Evidence received since the final April 1976 
determination wherein the RO denied the claim of entitlement 
to service connection for otitis externa is not new and 
material, and the veteran's claim for that benefit has not 
been reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 
1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).  

4.  Evidence received since the final September 1994 
determination wherein the RO denied reopening the claim of 
entitlement to service connection for hepatitis is not new 
and material, and the veteran's claim for that benefit has 
not been reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103.  

5.  Evidence received since the final September 1994 
determination wherein the RO denied the claim of entitlement 
to service connection for bilateral pes planus is not new and 
material, and the veteran's claim for that benefit has not 
been reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
PTSD and a low back disability

Factual Background

Service medical records disclosed no evidence or findings of 
any low back or psychiatric abnormalities.  

Service personnel records showed that the veteran's only 
overseas service was in Germany.  There was no indication of 
combat.  

A VA examination in March 1976 was negative for any evidence 
or findings of a low back disorder or psychiatric 
abnormality.  

Reserves records from 1979 were negative with respect to the 
back or any psychiatric abnormality.  

The veteran was hospitalized in June 1994 for multiple 
substance abuse.  He reported being "depressed" and having 
made a suicide gesture in 1986, which he claimed was 
attention seeking behavior.  Mental status examination was 
negative.  

August 1994 VA examinations were negative for any findings or 
evidence of a low  back or psychiatric disorder.  

The veteran filed a claim for service connection for a low 
back disorder and PTSD in February 1997.  A statement of the 
veteran's wife contended that he had back problems and "post 
war conditions." 

A March 1996 private medical record notes a diagnosis of an 
acute "lumbar sacral strain."  The veteran reported 
symptoms for one year off and on.  

In another record from the same month he reported low back 
pain for a few days.  The examiner wrote that "He has a 
history of recurrent back strains from lifting roofing 
shingles."  The diagnosis was acute lumbosacral strain.  

Private psychological treatment records from 1996 shows no 
diagnosis of PTSD.  The veteran reported family problems 
since childhood with physical abuse.  He reported that he 
hurt his back carrying heavy loads in the course of a job.  

By letter date din April 1997 the RO requested the veteran to 
identify stressors in connection with his claim for service 
connection for PTSD.  However, no response was received from 
the veteran.  

VA conducted a general medical examination of the veteran in 
November 1997.  He reported back pain for 15 years.  The 
examination concluded in a pertinent diagnosis of chronic 
musculoskeletal low back pain.  

The veteran was examined by a VA psychologist in November 
1997.  On his psychological examination the veteran did not 
identify any particular source of stress in service.  He did 
state that it bothered him that he "spent a year ... in the 
hospital and almost died."  He reported family problems in 
childhood and problems with his marriage.  Diagnoses included 
alcohol and other substance abuse and substance abuse 
psychotic disorder with hallucinations.  The psychologist 
also felt that there was a personality disorder not otherwise 
specified.  

The veteran did not appear at a hearing before the RO and 
canceled a requested hearing before a Member of the Board.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a) (1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain in service will permit service 
connection of arthritis, first shown as a clear-cut clinical 
entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  


Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

The VA regulation was changed in June 1999 to conform to the 
United States Court of Appeals for Veterans Claims (Court's) 
determination in Cohen v. Brown, 10 Vet. App. 128 (1997).  As 
the Cohen determination was in effect when the RO last 
reviewed the case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements: (1) medical evidence 
diagnosing the condition; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.





Adjudication of a well grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 1991).

The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence." Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of recognizable 
stressor, which is the essential prerequisite to support a 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 
(1996), as determined through recognized citations or other 
service department evidence.

In other words, a veteran's bare assertion that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service." Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1, Part V, 7.46c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court'' 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  Further, the 
Court held in Moreau, the fact that a medical opinion was 
provided relating PTSD to events the veteran described in 
service could not constitute "credible supporting evidence" 
of the existence of the claimed non-combat stressor. Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125, 4.126 (1996).  
The effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM-
IV).  The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  In West v. Brown, 7 Vet. App. 70 
(1994), the Court held that the sufficiency of the stressor 
is a medical determination, and therefore adjudicators may 
not render a determination on this point in the absence of 
independent medical evidence.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension (C&P) policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).  


Analysis

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease of injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.  

Based on the evidence of record, the Board finds the veteran 
has submitted no competent evidence demonstrating a present 
disability as a result of PTSD.  In fact the VA and non-VA 
documentation on file referable to psychological evaluations 
of the veteran is negative for any evidence of PTSD.  Without 
evidence of a present disability there can be no valid claim.  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

A back disability was not shown in service or for many years 
thereafter.  The back disability initially reported many 
years following service has been attributed to post service 
on the job injury.  There is no medical evidence of a nexus 
between a current back disability and service.  

In essence, the veteran's claims are based solely on his lay 
opinion.  While a lay person may report his symptomatology, 
he does not have the competency of a trained health care 
professional to express opinions as to diagnosis and/or 
etiology of a disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King, 5 Vet. App. 19, 
21.  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, 6 Vet. App. 136, 139, the veteran's lay 
opinion is an insufficient basis upon which to find his 
claims well grounded.  Espiritu, 2 Vet. App. 492.  
Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak, 2 Vet. App. 609, 
611, the appellant's claims for entitlement to service 
connection for PTSD and a low back disability must be denied 
as not well grounded.  

As the claims for service connection are not well grounded, 
the doctrine of reasonable doubt has no application to the 
veteran's case.  

The RO found the claims of entitlement to service connection 
for PTSD and a low back disability not well grounded.  
Because the veteran has not submitted well grounded claims of 
entitlement to service connection for PTSD and a low back 
disability, VA is under no obligation to assist him in the 
development of facts pertinent to the claims.  38 U.S.C.A. 
§ 5107(a).  

The Board is cognizant however, that the Court has held that 
VA may have an obligation under 38 U.S.C.A. § 5103(a)(West 
1991) to advise the claimant of evidence needed to complete a 
claim.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

The Court has held that the section 5103(a) duty requires 
that, when a claimant identifies medical evidence that may 
complete an application but is not in the possession of VA, 
VA must advise the claimant to attempt to obtain that 
evidence.  Brewer v. West, 11 Vet. App. 228 (1998).  Pursuant 
to 38 U.S.C.A. § 5103(a), if VA is placed on notice of the 
possible existence of information that would render the claim 
plausible and therefore well grounded, VA has the duty to 
advise the veteran of the necessity to obtain the 
information.  McKnight, 131 F.3d at 1484-1485; Robinette v. 
Brown, 8 Vet. App. 69. 80 (1995).  

In this case, the RO has informed the veteran of the evidence 
necessary to support his claims, thus fulfilling its duty in 
this instance.  The veteran has not indicated the existence 
of any evidence that has not already been obtained and/or 
requested that would well ground his claims.  38 U.S.C.A. 
§ 5103(a); Epps, supra.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


II.  Whether new and material evidence 
has been submitted to reopen claims of 
entitlement to service connection for 
otitis externa, hepatitis, and bilateral 
pes planus.  

Factual Background

The evidence which was of record prior to the April 1976 
rating decision wherein the RO denied entitlement to service 
connection for hepatitis and otitis externa is reported 
below. 

Service medical records show that at the time of the 
veteran's enlistment in October 1973 there was no indication 
of hepatitis, pes planus or otitis externa.  The veteran 
received treatment in August 1974 for right otitis externa.  

In October and November of 1974 the veteran was treated for a 
ruptured left tympanic membrane and left acute otitis 
externa.  By December 1974 external otitis was found to be 
totally resolved.  

The veteran was hospitalized from February 1975 into March of 
1975 for hepatitis.  A service examination in March noted a 
history of infectious hepatitis.  He also reported a history 
of ear infection.  He was found to have a relapse of 
hepatitis in June 1975 and was hospitalized again for 
hepatitis in July 1975.   

VA examinations were performed in February and March of 1976.  
The veteran reported that since service he has had no 
recurrence of jaundice.  He denied gastrointestinal symptoms 
but complained of easy fatigue and occasional sharp pains in 
the right upper quadrant of the abdomen.  After examination 
the impression was acute infectious hepatitis with normal 
liver function tests.  Examination of the ears resulted in an 
impression of normal ears and drums.  

In a rating decision in April 1976 service connection was 
denied for hepatitis and otitis externa.  The basis for the 
decision was that hepatitis was treated in service as was 
otitis externa; however, there was no evidence that either 
still existed.  

The veteran filed a Notice of Disagreement (NOD) with regard 
to the claim of entitlement to service connection for 
hepatitis but after receiving a Statement of the Case (SOC) 
did not file a substantive appeal.  

The evidence associated with the claims file subsequent to 
the April 1976 rating decision wherein the RO denied 
entitlement to service connection for hepatitis and otitis 
externa is reported below.  

Reserves records from 1979 noted a history of hepatitis and a 
history of ear nose or throat problems but there was no 
indication of a current disabling condition.  

In June 1994 the veteran filed claims for entitlement to 
service connection for hepatitis, and bunions of both feet.  

A VA hospitalization record from June 1994 showed treatment 
for multiple substance dependence.  The veteran reported a 
history of prior hepatitis while in service.  He also 
reported chronic foot discomfort.  The examination contained 
no findings relevant to the abdomen, ears or feet.  A 
podiatry consult was provided.  

A VA podiatry report from June 1994 showed treatment for 
complaints of painful bunions.  A diagnosis of hallux 
dolorosus appears to have been made.  

VA examinations were conducted in August 1994.  At the time 
of his VA audiology examination, the veteran reported no real 
difference in hearing.  He reported a history of ear 
pathology, stating that he ruptured his ear drums in 1974.  
He also reported a problem with ear wax build up.  Testing 
was within normal limits bilaterally and there was no 
audiologic result indicating an ear or hearing problem 
requiring medical follow-up.  

On the gastroenterology and podiatry portion of the 
examination, the veteran reported hepatitis in service in 
1974 or 1975 with no recurrence since then.  He reported an 
alcohol abuse problem.  He stated that he developed calluses 
on his feet from wearing ill-fitting boots in service.  
According to him these persisted to the present.  Examination 
of the abdomen was negative.  There was moderate bilateral 
pes planus with callosities.  The diagnosis was history of 
hepatitis and pes planus with callosities.  X-rays confirmed 
mild pes planus.  

In September 1994 the RO denied entitlement to service 
connection for bilateral pes planus with calluses (claimed as 
bunions).  The RO also found that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for hepatitis.  The basis for the denial 
of entitlement to service connection for bilateral pes planus 
with calluses (claimed as bunions) was that service medical 
records were negative for complaints or treatment.  Reserve 
treatment records showed a single episode of shaving of 
corns/calluses but did not relate the condition to an active 
duty incurrence.  

Moreover while the VA examiner diagnosed bilateral pes planus 
with calluses he did not relate the disorder to the veteran's 
active duty service.  The basis for the decision refusing to 
reopen the claim of entitlement to service connection for 
residuals of hepatitis was that records were negative for 
current hepatitis, and that the veteran denied a reoccurrence 
since service.  

The veteran filed an NOD with the decision of September 1994.  
An SOC was provided in May 1995 but he did not submit a 
substantive appeal.  

The evidence associated with the claims file subsequent to 
the September 1994 rating decision wherein the RO denied 
entitlement to service connection for bilateral pes planus 
with calluses claimed as bunions, and determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for hepatitis is reported 
below.  

In February 1997 the veteran filed claims of entitlement to 
service connection for hepatitis, bunions and calluses of the 
feet, and otitis.  

Private medical records from 1996 showed no diagnosis of 
hepatitis, pes planus or any disorder of the feet, or otitis 
externa.  

VA examinations were provided in November 1997.  The veteran 
reported large painful calluses on his feet, and problems 
with ear wax, ear infections in the past, and hepatitis in 
1974.  He reported that he had had vague symptoms of dark 
urine and dark stools with fatigue and insomnia.  

On examination the right ear drum was swollen and appeared to 
have fluid behind it.  The left ear drum and both canals were 
normal.  The abdomen was normal.  There was back pain and 
reduced range of motion.  The diagnoses were chronic low back 
pain, musculoskeletal, excess callus formation of both feet, 
right otitis media with chronic glue ear, and history of 
hepatitis in 1974.  The ear condition was found to be 
temporary.  The back and foot conditions were permanent.  




Criteria

If no NOD is filed within the prescribed period, the action 
or determination shall become final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c);  38 C.F.R. 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108. See Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).


In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence that (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.

The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.


Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999);  Winters v. West, 12 Vet. App. 203 (1999).  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F. 3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, not permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).


Analysis

The appellant seeks to reopen his claims of entitlement to 
service connection for otitis externa, which the RO denied in 
April 1976, for hepatitis, the denial of which was continued 
in September 1994, and for bilateral pes planus, which the RO 
denied in September 1994.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record.  



The evidence submitted since the April 1976 rating decision 
wherein entitlement to service connection for otitis externa 
was denied consists of private and VA medical records, VA 
examination reports, and the veteran's statements and 
contentions.  

The evidence submitted since April 1976 shows cumulative 
complaints of ear problems in service.  The private medical 
records are dated after September 1994 and hence are "new" 
in that sense, but they do not contain any diagnosis of 
otitis externa.  

No diagnosis of an ear disorder was shown until the November 
1997 VA examination, and at that time no diagnosis was made 
of otitis externa.  Diagnoses of otitis media and glue ear 
both pertain to the middle ear.  Likewise the diagnoses were 
not linked to service.  The report does not bear directly and 
substantially on the crucial questions of existence of 
current otitis externa and etiology.  

The evidence added to the record since September 1994 
included private medical records and the 1997 VA examination 
as well as the veteran's contentions.  The private medical 
records were dated after September 1994 and hence are "new" 
in that sense, but they do not contain any diagnosis of 
hepatitis or pes planus.  

The VA examination of 1997 was also new.  However, with 
regard to the feet, the evidence was cumulative.  Excess 
callus formation was noted, but no nexus to the veteran's 
service was found.  The examination was also cumulative in 
that it only provided a diagnosis of a history of hepatitis.  
The examination did not show a current diagnosis of hepatitis 
or provide a nexus to service.  

In summary, not only was the evidence cumulative of the 
evidence already of record (showing a condition of the feet 
but providing no nexus and noting only a history of hepatitis 
with no evidence of a current disabling condition or of a 
nexus to service) but it did not bear directly and 
substantially on the questions of a nexus to service (for 
either disability), and, in the case of hepatitis, a current 
condition.  

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  
Winters, 12 Vet. App. 203;  Elkins, 12 Vet. App. 209.  

As new and material evidence has not been submitted to reopen 
the appellant's claims of entitlement to service connection 
for otitis externa, hepatitis, and bilateral pes planus, the 
first element has not been met.  Accordingly, the Board's 
analysis must end here.  Butler v. Brown, 9 Vet. App. at 171.


ORDER

The veteran not having submitted well-grounded claims of 
entitlement to service connection for PTSD and a low back 
disability, the appeal is denied.

The veteran not having submitted new and material evidence to 
reopen claims of entitlement to service connection for otitis 
externa, hepatitis and bilateral pes planus, the appeal is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



